DETAILED ACTION
This FINAL action is in response to Application No. 16/118,294 originally filed 08/30/2018. The amendment presented on 02/03/2021 which provides claims 1 - 20 is hereby acknowledged. Currently claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	This is in response to applicant’s communication filed on 03 February 2021, wherein: claims 1 - 20 are currently pending. 
Response to Arguments  
2.	Applicant’s arguments filed on February 03, 2021 with respect to the rejections of claims 1 - 20 have been fully considered but are not persuasive. 
The Applicant argues that “Nakanish discloses that every other scan electrode 22 intersect with projections of a column electrode 27 or 28 not both electrodes” on page 7.
“each column of the capacitive sense elements comprises a respective n column electrodes that are interdigitated with each other and electrically disconnected from each other, n being a positive integer greater than 1, each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer;” as recited in claim 1.
The Examiner respectfully disagrees with the applicant’s argument because:  As shown below in figs. 7 & 17; Nakanishi teaches each column of the capacitive sense 


    PNG
    media_image1.png
    420
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    511
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8 - 10 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karamath et al. “US 2013/0307789” in view of Nakanishi “US 2010/0309162”.
Re-claim 1, Karamath teaches a capacitive sense array, (fig. 5B and par. [0157] capacitive touch panels…) comprising: 
a two-dimensional array of capacitive sense elements, (par. [0157] capacitive touch panels…) each capacitive sense element formed by a respective intersection of (i) a respective row electrode (fig. 5B; 23) in a first electrode layer (fig. 5A; 31) and (ii) a respective column electrode (fig. 5B; 21) in a second electrode layer (fig. 5A; 30), (figs. 5A & 5B) wherein:    
each row electrode (fig. 5B; 23) forms n rows of capacitive sense elements (par. [0157] capacitive touch panels …) at intersections with the column electrodes (fig. 5B; 21). (par. [0138])
Karamath does not explicitly teach each column of the capacitive sense elements comprises a respective n column electrodes that are interdigitated with each other and electrically disconnected from each other, n being a positive integer greater than 1, each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer; 
However, Nakanishi teaches each column (as shown above in figs. 7; 25B, 26B & 17; 27B, 28B) of the capacitive sense elements (fig. 4; 20 and par. [0109] The capacitive element functions as the touch sensor of the electrostatic capacitance type in the touch panel 20) comprises a respective n column electrodes (figs. 7; 25B, 26B & 17;  27B, 28B) that are interdigitated with each other and electrically disconnected from each other, (par. [0156] The plurality of detection electrodes 27 have a band-shape electrode part extending in a direction (for example, the column direction) crossing the extending direction of the scan electrodes 22, and are disposed parallel with each other… and par. [0157] The plurality of detection electrodes 28 have a band-like shape extending in a direction (for example, the column direction) n being a positive integer greater than 1, (e.g. see fig. 7) each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer; (par. [0158] The projection part 28B protrudes in a direction (for example, the row direction) crossing the extension direction of the electrode part, and has, for example, a rod-like shape as shown in FIG. 17. The detection electrode 28 has, for example, a comb-like shape formed by the electrode part and the plurality of projection parts 28B. In the detection electrode 28, for example, the projection parts 28B are disposed close to the projection parts 27B so that the projection parts 27B of the detection electrode 27 and the projection parts 28B of the detection electrode 28 are disposed alternately in a direction (for example, the column direction) crossing the extension direction of the scan electrodes 22.) 
	Note: row electrodes (fig. 7; 22) are intersecting column electrodes (fig. 17; 27B & 28B). Every scan electrode 22 forms n row of capacitive sense at intersections with projections of column electode25B and 26B see annotated fig 7 below.

    PNG
    media_image1.png
    420
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    511
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Karamath with the teachings of Nakanishi to provide a touch panel, a display panel, and a display unit capable of eliminating erroneous detection caused by external noise. (par. [0007])
Re-claim 8, Karamath teaches wherein the first electrode layer (fig. 5A; 31) and the second electrode layer (fig. 5A; 30) are substantially transparent. (par. [0155]; lines 2 - 3)
Re-claim 9, Karamath teaches wherein each row electrode (fig. 5B; 23) in the first electrode layer (fig. 5A; 31) corresponds to a two-dimensional sub-array of capacitive sense elements (par. [0157] capacitive touch panels…) that has n rows of capacitive sense elements. (fig. 5B and par. [0130]; lines 1 - 4 and 12 - 16) 
Re-claim 10, Karamath teaches wherein: n is equal to 2; (fig.  5B and par. [0129]; lines 1 - 7)
for each row electrode, (fig. 5B; 23) the two-dimensional sub-array of capacitive sense elements (par. [0157] capacitive touch panels…) has two rows of sense elements; (fig.  5B and par. [0129]; lines 1 - 7) and 

Re-claim 18, Karamath teaches wherein at least one of the first and second electrode layers (fig. 5A; 30 & 31) is reconfigurable to provide electrodes (fig. 5B; 21 &23) that drive a display pixel array. (figs. 5,6 and pars. [0137] – [0139]) 
Re-claim 19, Karamath teaches an electronic device, (par. [0175]) comprising: 
a two-dimensional array of capacitive sense elements, (par. [0157] capacitive touch panels…) each capacitive sense element formed by a respective intersection of (i) a respective row electrode (fig. 5B; 23) in a first electrode layer (fig. 5A; 31) and (ii) a respective column electrode (fig. 5B; 21) in a second electrode layer (fig. 5A; 30), (figs. 5A & 5B) wherein:    
each row electrode (fig. 5B; 23) forms n rows of capacitive sense elements (par. [0157] capacitive touch panels …) at intersections with the column electrodes (fig. 5B; 21). (par. [0138])
Karamath does not explicitly teach each column of the capacitive sense elements comprises a respective n column electrodes that are interdigitated with each other and electrically disconnected from each other, n being a positive integer greater than 1, each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer; and 
However, Nakanishi teaches each column (fig. 17; 27B & 28B) of the capacitive sense elements (fig. 4; 20 and par. [0109] The capacitive element functions as the touch sensor of the electrostatic capacitance type in the touch panel 20) comprises a respective n column electrodes (fig. 17; 27B, 28B and 27,28) that are interdigitated with each other and electrically disconnected from each other, (par. [0156] The plurality of detection electrodes 27 have a band-shape electrode part extending in a direction (for example, the column direction) crossing the extending direction of the scan electrodes 22, and are disposed parallel with each other… and par. [0157] The plurality of detection electrodes 28 have a band-like shape extending in a direction (for example, the column direction) n being a positive integer greater than 1, each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer; (par. [0158] The projection part 28B protrudes in a direction (for example, the row direction) crossing the extension direction of the electrode part, and has, for example, a rod-like shape as shown in FIG. 17. The detection electrode 28 has, for example, a comb-like shape formed by the electrode part and the plurality of projection parts 28B. In the detection electrode 28, for example, the projection parts 28B are disposed close to the projection parts 27B so that the projection parts 27B of the detection electrode 27 and the projection parts 28B of the detection electrode 28 are disposed alternately in a direction (for example, the column direction) crossing the extension direction of the scan electrodes 22.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Karamath with the teachings of Nakanishi to 
Re-claim 20, Karamath teaches an electronic system, (fig. 14; 200) comprising: 
a two-dimensional array of capacitive sense elements, (par. [0157] capacitive touch panels…) each capacitive sense element formed by a respective intersection of (i) a respective row (fig. 5B; 23) electrode in a first electrode layer (fig. 5A; 31) and (ii) a respective column electrode (fig. 5B; 21) in a second electrode layer (fig. 5A; 30), (figs. 5A & 5B) wherein: 
each column (fig. 5B; 21) of the capacitive sense elements (par. [0157] capacitive touch panels …) and (par; [0137] … each column electrode segment and each row electrode segment may include multiple fingers such that each column electrode segment is inter-digitated with a respective row electrode segment) comprises 
each row electrode (fig. 5B; 23) forms n rows of capacitive sense elements (par. [0157] capacitive touch panels…) at intersections with the column electrodes (fig. 5B; 21); (par. [0138]) and 
a capacitance sense circuit electrically coupled to the two-dimensional array of capacitive sense elements (par. [0157] capacitive touch panels…) and configured to measure capacitance of at least one of the capacitive sense elements. (par. [0160]) 
Karamath does not explicitly teach each column of the capacitive sense elements comprises a respective n column electrodes that are interdigitated with each 
However, Nakanishi teaches each column (fig. 17; 27 & 28) of the capacitive sense elements (fig. 4; 20 and par. [0109] The capacitive element functions as the touch sensor of the electrostatic capacitance type in the touch panel 20) comprises a respective n column electrodes (fig. 17; 27 & 28) that are interdigitated with each other and electrically disconnected from each other (fig. 17; 27B & 28B), (par. [0156] The plurality of detection electrodes 27 have a band-shape electrode part extending in a direction (for example, the column direction) crossing the extending direction of the scan electrodes 22, and are disposed parallel with each other… and par. [0157] The plurality of detection electrodes 28 have a band-like shape extending in a direction (for example, the column direction)n being a positive integer greater than 1, each of the respective n interdigitated electrically disconnected column electrodes intersecting each row electrode in the first electrode layer; (par. [0158] The projection part 28B protrudes in a direction (for example, the row direction) crossing the extension direction of the electrode part, and has, for example, a rod-like shape as shown in FIG. 17. The detection electrode 28 has, for example, a comb-like shape formed by the electrode part and the plurality of projection parts 28B. In the detection electrode 28, for example, the projection parts 28B are disposed close to the projection parts 27B so that the projection parts 27B of the detection electrode 27 and the projection parts 28B of the detection electrode 28 are disposed alternately in a direction (for example, the column direction) crossing the extension direction of the scan electrodes 22.)
 Karamath with the teachings of Nakanishi to provide a touch panel, a display panel, and a display unit capable of eliminating erroneous detection caused by external noise. (par. [0007])
6.	Claims 2 - 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karamath in view of Nakanishi and further in view of Karpin “US 2012/0044199”. 
Re-claim 2, Karamath teaches the capacitive sense array (par. [0157] capacitive touch panels…) of claim 1, wherein at least a subset of the row electrodes (fig. 5B; 23) in the first electrode layer (fig. 5A; 31) are configured to be accessed and the column electrodes (fig. 5B; 21) in the second electrode layer (fig. 5A; 30) 
Karamath in view of Nakanishi does not explicitly teach configured to be accessed from a first edge of the capacitive sense array, configured to be accessed from a second edge of the capacitive sense array that is perpendicular to the first edge. 
However, Karpin teaches configured to be accessed from a first edge (fig. 4B; 426) of the capacitive sense array, configured to be accessed from a second edge (fig. 4B; 424) of the capacitive sense array that is perpendicular to the first edge. (figs. 4A-4C and par. [0031]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Karpin the proximity sensing regions may be initially used to detect the proximity of an object to capacitive sense array and subsequently repurposed to detect an actual touch by the object. (Karpin, par. [0031])
Re-claim 3, Karamath and Nakanishi in view of Karpin teaches all the limitations of claim 2, Karpin teaches a first plurality of routing traces (par. [0034] row electrodes R0-Rm and provide measured signals from row electrodes R0-Rm to receive channel Rx1-Rxy of receiver module 524) disposed on the first edge (fig. 4B; 426) to access the subset of the row electrodes (fig. 5; R0-Rm) of the array of capacitive sense elements, wherein the first plurality of routing traces is configured to electrically couple a touchscreen controller to the row electrodes of the array of capacitive sense elements. (fig. 5 and par. [0034]; lines 1 - 9 and par. [0036]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Karpin to provide a row multiplexer and a column multiplexer may selectively apply measured signals from the electrodes to the receive channels based on a control signal. (Karpin, par. [0035])
Re-claim 4, Karamath and Nakanishi in view of Karpin teaches all the limitations of claim 3, Karpin teaches a second plurality of routing traces (fig. 5; 545 Receiver module 524 may have a number of receive channels Rx1, Rx2, Rx3, Rxy, …) disposed on the second edge (fig. 4B; 424) to access the column electrodes (fig. 5; C0-Cn) of the array of capacitive sense elements, wherein the second plurality of routing traces are configured to electrically couple the touchscreen controller to the column electrodes of the array of capacitive sense elements. (fig. 5 and par. [0035]; lines 1 - 9 and par. [0036]) 
Re-claim 5, Karamath and Nakanishi in view of Karpin teach all the limitations of claim 3, Karamath teaches wherein: the capacitive sense array (par. [0157] capacitive touch panels…) Karpin further teaches wherein: the capacitive sense array (fig. 4B; 420) is arranged under a display screen (fig. 4A; Display Area) having a bezel width; (figs. 4A & 4C)
the first edge (fig. 4B; 426) of the capacitive sense array (fig. 4B; 420) corresponds to the bezel width of the display screen (fig. 4A; Display Area); (figs. 4A – 4C)  
the array of capacitive sense elements (fig. 5; 510) includes a first number of row electrodes; (par. [0033]) 
the first plurality of routing traces has a feature trace width and is separated by spacing having a feature spacing size; and the first number is determined according to the bezel width, the feature trace size, and the feature spacing size. 
It would have been obvious matter of design choice one of ordinary in the art to have the first plurality of routing traces has a feature trace width and is separated by spacing having a feature spacing size; and the first number is determined according to the bezel width, the feature trace size, and the feature spacing size as a design choice. Therefore, the bezel width, the feature trace size, and the feature spacing size can be different based on the device thereby provides a suitable functionality in a display screen. 
Re-claim 7, Karamath and Nakanishi in view of Karpin teach all the limitations of claim 5, Karpin teaches wherein: the first edge (fig. 4B; 426) has a width that can accommodate access to at most a threshold number of row electrodes; (fig. 5; row electrodes R0-Rm) the first number is equal to or less than the threshold number; and a product of the first number and n is greater than the threshold number. (figs. 4A-4C, 5 and pars. [0031] – [0035])
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karamath and Nakanishi in view of Karpin and further in view of Ohdachi et al. “US 2010/0188312”.
Re-claim 6, Karamath and Nakanishi in view of Karpin teaches all the limitations of claim 5 but fail to teach wherein the display screen has an aspect ratio that is greater than 16:9. 
However, Ohdachi teaches wherein the display screen has an aspect ratio that is greater than 16:9. (pars. [0001] and [0034]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings Ohdachi to provide an input video image signal of each kind of an aspect ratio looks based on each screen size in single-screen display in the display section. (Ohdachi, par. [0043]) 
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karamath and Nakanishi in view of Geaghan “US 2008/0252608”.  
Re-claim 11, Karamath in view of Nakanishi teaches all the limitations of claim 10 but Karamath in view of Nakanishi does not explicitly teach wherein: each column electrode extends from a first routing trace to cover at least part of a first half of a height of each row electrode, and interleaves with a respective neighboring column electrode; and           
the respective neighboring column electrode extends from a second routing trace to cover at least part of a second half of the height of each row electrode that is complementary to the first half of the height of each row electrode. 
However, Geaghan teaches wherein: each column electrode (e.g. see fig. 6; 620, 621,…) extends from a first routing trace (fig. 6; 609) to cover at least part of a first half of a height of each row electrode, and interleaves with a respective neighboring column electrode (e.g. fig. 6; 628, 629,…); (fig. 6) and            
the respective neighboring column electrode (e.g. see fig. 6; 628, 629,…) extends from a second routing trace (fig. 6; 617 and 618) to cover at least part of a second half of the height of each row electrode that is complementary to the first half of the height of each row electrode. (fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Geaghan to improve edge accuracy by indicating proximity to an edge. (par. [0049])
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karamath and Nakanishi in view of Geaghan and further in view of Bulea et al. “US 2013/0181943”.  
Re-claim 12, Karamath and Nakanishi in view of Geaghan teaches all the limitations of claim 11 but Karamath and Nakanishi in view of Geaghan does not explicitly teach wherein for each row electrode, a portion of each column electrode includes a plurality of finger elements that extend from the first routing trace to cover the at least part of the first half of the height of the corresponding row electrode. 
However, Bulea teach wherein for each row electrode, a portion of each column electrode includes a plurality of finger elements (e.g. as shown in fig. 4C) that extend from the first routing trace (fig. 4C; left 303) to cover the at least part of the first half of the height of the corresponding row electrode. (par. [0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Bulea to adjust the ratio of the transmitter and receiver electrode areas by adjusting the sensor electrode area formed in the distributed electrode shape to improve the capacitive sensing sensitivity of the input device. (Bulea, par. [0092])

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karamath and Nakanishi in view of Bulea et al. “US 2013/0181943”.  
Re-claim 13, Karamath and Nakanishi teaches all the limitations of claim 9 but Karamath in view of Nakanishi does not explicitly teach wherein for each row electrode: n is equal to or greater than 3; and 
the two-dimensional sub-array of capacitive sense elements has three or more rows of sense elements, each covering at least part of a height of the respective row electrode. 
However, Bulea teaches wherein for each row electrode: n is equal to or greater than 3; (fig. 5 and par. [0100] …more than two sensor electrodes 302 may be interdigitated with each portion of sensor electrode 301…) and
the two-dimensional sub-array of capacitive sense elements has three or more rows of sense elements, (fig. 5 and par. [0100] …more than two sensor electrodes 302 may be interdigitated with each portion of sensor electrode 301…) each covering at least part of a height of the respective row electrode. (par. [0100])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Bulea to adjust the ratio of the transmitter and receiver electrode areas by adjusting the sensor electrode area formed in the distributed electrode shape to improve the capacitive sensing sensitivity of the input device. (Bulea, par. [0092])

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karamath and Nakanishi in view of Bulea and further in view of Shepelev et al.  “US 2016/0291721”.  
Re-claim 14, Karamath and Nakanishi in view of Bulea teaches all the limitations of claim 13 but Karamath and Nakanishi in view of Bulea does not explicitly teach a column routing layer including a plurality of interconnect sets, wherein each interconnect set includes n column interconnects that are electrically coupled to the n rows of capacitive sense elements corresponding to each row electrode, respectively. 
However, Shepelev teaches a column routing layer including a plurality of interconnect sets, wherein each interconnect set includes n column interconnects that are electrically coupled to the n rows of capacitive sense elements corresponding to each row electrode, respectively. (fig. 6 and pars. [0088] – [0090]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings Shepelev to provide the multiple vias beneficially increase reliability and fabrication yield by increasing the probability that at least one of the vias has a robust connection between the paired electrode and conductive routing trace. (Shepelev, par. [0090])
12.	Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karamath in view of Nakanishi and further in view of Chai “US 2012/0044198”.  
Re-claim 15, Karamath in view of Nakanishi teaches all the limitations of claim 1 but Karamath in view of Nakanishi does not explicitly teach wherein a capacitance sense circuit is configured to be electrically coupled to the capacitive sense array, and measure self capacitance at each of the row and column electrodes to detect a touch event on the capacitive sense array. 
However, Chai teaches wherein a capacitance sense circuit is configured to be electrically coupled to the capacitive sense array, (fig. 1; 101) and measure self capacitance at each of the row and column electrodes to detect a touch event on the capacitive sense array. (pars. [0018] and [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings Chai to provide the diamond pattern of sensor array may be used according to a self-capacitance measurement method to detect coupling capacitance between a conductive object, such as a finger, and any of the row or column sensor elements. (Chai, par. [0039])
Re-claim 16, Karamath in view of Nakanishi teaches all the limitations of claim 1 but Karamath in view of Nakanishi does not explicitly teach wherein a capacitance sense circuit is configured to be electrically coupled to the capacitive sense array, and measure mutual capacitance of at least one of the plurality of sense elements to detect a touch event on the capacitive sense array.
However, Chai teaches wherein a capacitance sense circuit is configured to be electrically coupled to the capacitive sense array, and measure mutual capacitance of at least one of the plurality of sense elements to detect a touch event on the capacitive sense array. (par. [0016]; lines 4 - 13 and [0033]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings Chai by determining the mutual capacitances associated with each intersection of electrodes in the matrix, the locations of one or more touch contacts may be determined. (Chai, par. [0033])
Re-claim 17, Karamath in view of Nakanishi teaches all the limitations of claim 1 but Karamath in view of Nakanishi does not explicitly teach wherein the capacitance sense circuit is configured to drive one of the row electrodes with a transmit signal, and measure an output signal at each column electrode to determine a mutual capacitance between the one of the row electrodes and the respective column electrode.
However, Chai teaches wherein the capacitance sense circuit is configured to drive one of the row electrodes with a transmit signal, and measure an output signal at each column electrode to determine a mutual capacitance between the one of the row electrodes and the respective column electrode. (pars. [0029] – [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings Chai by  
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/18/21B